 GSX CORP. OF MISSOURIGSX Corporation of MissouriandMiscellaneousDrivers,Helpers,Health Care&Public Em-ployees Union Local 610, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America AFL-CIO.' Case 14-CA-18544June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn March 13, 1987, Administrative Law JudgeWilliam A. Gershuny issued the attached decision.The General Counsel and the Respondent havefiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.The complaint,as amended,alleges that the Re-spondent violated Section 8(a)(1) and(3) by layingoff and thereafter refusing to reinstate a number ofemployees2 represented by Local 610 in order todiscourage support for or membership in that orga-nization.The amended complaint also alleges thattheRespondent violated Section 8(a)(1) and (5)under two alternative theories: First, that employ-ees at the Respondent'swaste-transfer stations arean accretion to a unit representedby Local 610 andcovered by Local 610's contract, and that the Re-spondent violated Section 8(a)(1) and(5) by failingto apply the contract's terms to these employees;alternatively, that the transfer station employeesare an appropriate unit and that but for the unlaw-ful conduct alleged as an 8(a)(3) violation, Local610 would be the representative of a majority oftransfer station employees.Thus,it alleges that theRespondent violated Section 8(a)(1) and(5) by re-fusing to accede toLocal 610's request to bargainon behalf of these employees.The judge found that the transfer station em-ployees were an accretion to the unit representedby Local 610, that these employees were coveredby Local 610's contract with the Respondent, andthat the Respondent violated Section 8(a)(5) and,On November 1, 1987, the Teamsters International Union was read-mitted tothe AFL-CIO. Accordingly,the caption has been amended toreflect that change2 The complaint named 10 discrimmatees.At the hearing, the GeneralCounsel amended the complaint to include 11 additional named employ-ees as well as employees whose identities were unknownThe GeneralCounsel seeks reinstatement for all those employees529(1) by refusing to apply the terms of this contractto these employees. The judge further found thatthe issuesof discriminatory layoff and failure to re-instatewere appropriate for resolution under thegrievance arbitration proceduresof theparties'contract or in the compliance stage of this proceed-ing.Accordingly, he made no findings on theseissues.Contrary to the judge, we do not find the issuesof discriminatory layoff and failure to reinstate ap-propriate for deferral to arbitration, in the absenceof a request for deferral and in light of the relation-ship between the alleged unlawful layoff and un-lawful failure to bargain.3 Rather, we find that theRespondent violated Section 8(a)(3) and (1) bylaying off the Local 610-represented employees andthen refusing to hire them for jobs in its waste-transfer station operations.We further find, inagreementwith the judge, that the Respondent vio-lated Section 8(a)(5) and (1). In doing so, however,we rely on the General Counsel's alternativetheory,4 which predicates a finding of an unlawfulfailure to bargain on the Respondent's unlawfullayoff and failure to hire.The Respondent provides waste disposal servicesfor residential and commercial sites.The branch ofthe Respondent involved here is the United Dis-posalDivision (UDD), which is divided into anumber of smaller divisions:the St. Louis Residen-tialDivision,the Illinois Residential Division, theUDD commercial-hauling operations, and the M &D Division for construction-waste hauling. Local610 represents a unit of approximately 70 drivers,laborers, and maintenance employees in the UDDcommercial-hauling operations,which included theincinerator employees at issue here. TeamstersLocal 682 represents a unit of employees in the M& D Division.Prior to July 1986, the Respondent performedhauling operations at two city-owned incinerators.In July 1986 the city closed the incinerators andcontractedwith the Respondent to establish twowaste-transfer stations near the sites of the formerincinerators.At the time of the closing, there wereapproximately 12 employees working for the Re-spondent at the incinerators.Following the closingof the incinerators,all 12 employees were initiallylaid off. Several, however, retained their employ-ment with the Respondent by exercising "bump-3 See, e g,S Q.L Roofing,271 NLRB 1 (1984). Moreover, because wedo not rely on the judge's accretion finding,see infra, the contractualgrievance arbitration procedures are inapplicable to the waste-transferstation operations.4 Contrary to the judge,we do not find that the evidence establishes anaccretion of the transfer station employees to the unit of drivers,laborers,and maintenance employees in the United Disposal Division commercial-hauling operations represented by Local 610,as described infra.295 NLRB No. 61 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing" rights over less senior employees elsewhere inthe UDD commercial-hauling unit represented byLocal 610. Further, pursuant to a contract betweenthe city of St. Louis and UDD, UDD employeesrepresented by Local 610 continued to performtemporary hauling work at the new waste-transfersites prior to the sites' becoming fully operational.Approximately five employees who had been em-ployed at the incinerators were hired by the Re-spondent at the new waste-transfer sites. At thetime of the hearing, there were approximately 30employees in the transfer station jobs,and approxi-mately 21 Local 610-represented employees whohad been laid off and not reinstated.5Prior to the closings, the Respondent performedhauling and loading operations at the city-ownedincinerators,using employees classified as driversand yardmen or laborers.At theincinerator sites,the yardmen or laborers were primarily responsibleformaneuvering tractor-trailer trucks under theconveyor belts that transferred the burnt ash fromthe incinerators into the top of the trucks.Laborersalso operated the conveyor belts and kept the areaaround the belts clear of trash. Once the truckswere filled,the Respondent's drivers hauled the ashto landfill sites and operated the hydraulic leversthat raised the truck bed and deposited the ash atthe landfillsite.Drivers then drove the emptytrucks back to the incinerators to be reloaded.The work atthe waste-transfer station was simi-lar.The Respondent employed drivers, spotters,and loaders or operators.Spotters directed city em-ployees where to dump the incoming trash. Driverswere responsible for backing the tractor-trailertrucks down ramps and into the "pits" where thetrash was collected. Loaders operated the "bucketloaders,"which transferred the trash into thetrucks.Drivers,assistedby spotters, then tarpedthe trucks. Once the truck was loaded and tarped,drivers hauled the trash to the landfill site andthere operated levers connected to a blade insidethe truck bed that, by moving horizontally, pushedthe trash off the truck bed and onto the site. Thedrivers then drove the empty trucks back to thewaste-transfer station for reloading.In early July 1986, Local 610 RepresentativeMetz received a report that the incinerator employ-ees would be laid off and would not be offered anopportunity to work at the new waste-transfer sta-tions.He contacted the Respondent's regional man-ager, Volonino.In response to Metz' question whyLocal 610 employees were not going to be assignedthe transfer station work, Volonino informed Metzs This figure includes former incinerator employees as well as employ-ees from the UDD commercial-hauling operations unit who have beenlaid off due to a loss of contract work not alleged to be unlawful.that the Respondent had set up a new division andfurther that Metz should go and organize the trans-fer station employees. Metz replied that he "didn'tfeel [he] had to organize those people that thework was already [Local 610's]." Their discussionthen ended. On August 5 Metz asked one of theRespondent'sareamanagers,Logsdon,what was"going on" with the transfer station,stating it was"[Local 610's] work." Logsdon informed Metz thatthe transfer station was a new division and "that'sall there was to it." Between July 20 and October6,approximately 20 grievances regarding the Re-spondent's failure to offer Local 610-representedemployees an opportunity to bid on the waste-transfer station work were filed.Various statements made by the Respondent's of-ficials show that they viewed the bargaining rela-tionshipwith Local 610 as a continuing source ofirritation.At the hearing, Area Manager Logsdoncharacterized dealingswith Local 610 as "verystrenuous"and as involving the handling of manygrievancesthat, in Logsdon words, were "totallyunnecessary."According to uncontradicted testi-mony, the Respondent's district manager, Kania, atvarious times in 1986, had described grievancesfiled by Local 610 as "nit-picking," "bull shit," and"chicken shit." More significantly, Renaude, a busi-ness agent with Local 682, testified that during ameeting with Kania,Logsdon,and Williams,6 oneof these individuals informed him that, with refer-ence to the waste-transfer station operations, theRespondent "would not negotiate with Local 610"and if "they [the Respondent] couldn't get Local682, they might have to go somewhere else includ-ing the CIU [Congress of Independent Unions]."During this meeting Renaude was also told that theRespondent had a "good rapport with Local 682,"but that the Respondent "had many problems withLocal 610, many grievances," and it preferred acontract with Local 682. In a similar vein, formerincinerator employee Kelts testified without rebut-tal that approximately 1 month before the inciner-atorswere closed,his supervisor,Gentry,statedthat the Respondent "wanted to get 610 out and682 in, or go nonunion becauseof thehassles with610 with the grievances all the time."In fact, theRespondent solicited referrals from Local 682 forthe waste-transfer stations, but told Local 610 to goout and"organize"the transfer station employees.'aRenaude identified Williams onlyas a representativeof the Respond-ent.9Metz alsotestifiedthat in a conversationwith Area Manager Logs-don in October1986 he askedLogsdon,in reference to the transfer sta-tion, "what in the hell [the Respondent] was doing and why [the Re-spondent was] doingthis to [Local 610]." Logsdon purportedly statedthat if "Mike Tettramble [chief shopsteward] wasn'taround [Local 610]Continued GSX CORP. OF MISSOURIIn contending that the layoff and refusal to hireviolatedSection8(a)(3),theGeneralCounselargues that the above statements, together with theRespondent's failure to employ a readily availablepool of employees capable of performing the work,support the inference that the Respondent was un-lawfully motivatedin refusing to assignLocal 610-represented employees to the waste-transfer sta-tions.In response,the Respondent contends thereis no evidence that any former incinerator employ-eewas denied the opportunity to work at thewaste-transfer stations.The Respondent'sexcep-tions also suggestthat the formerincinerator em-ployees were not hired becausetheywere not ca-pable of performing the work. Thus, the Respond-ent argues that these operations differ significantlyfrom the incinerator operations and involve the useof different equipment,such as the bucket loader.Italso argues that the transfer station work re-quires different skills and special training,such asthose required in the operation of the bucket loaderor the operation of a tractor-trailer in the confinedspace of the loading area.We find that the General Counsel has establisheda strong prima facie case that the Respondent'slayoff of, and refusal to rehire, unit employees forwaste-transfer station jobswere discriminatorilymotivated,and that the Respondent has failed toprove that the employees would not have beenhired for the new operations in the absence of theirmembership in or support for Local 610. The evi-dence also shows that the Respondent's layoff ofthese employees arose from a desire to avoid bar-gaining withLocal 610concerning the waste-trans-fer stations.Thusthe Respondent's statements, de-scribed above,evince animus towards Local 610and a desire to avoid dealing with it on behalf ofits employees.8Althoughthese statements in them-selves are not unlawful,we nevertheless find themsufficient to establishanimustoward Local 610.9Without a convincing explanation for the Respond-ent's layoff and failure to hire Local 610-represent-ed employees,the statements suggest an unlawfulbasisfor theRespondent's actions.Further,we find that the Respondent, in fact,has advanced no legitimate reason for its failure torehire former incinerator employees,aswell asother laid-off unit employees,for its transfer stationwouldn'thave this problem"and further that Tettramble"was the reasonwhy . [Local 610]didn't end up with the transfer station work."Logsdon has denied these remarks and the judge failed to resolve theconflict in testimony on this issue° In the absence of a credibility resolution by thejudge,we do not relyon the statement described supra in fn. 6.° By contrast,we note that the Respondent indicated to a Local 682official that they were interested in signing a contract with Local 682concerning the waste-transfer stations and solicited referrals from theLocal 682 agent531operations.In this regard,we find that the inciner-ator and transfer station operations, both of whichinvolve the hauling and disposal of trash with theuse of tractor-trailers and other heavy equipment,do not differ significantly.Even assuming thatsome of the equipment might be new to the formerincinerator employees, we do not find that teachingthem to use it would have been difficult and timeconsuming. The Respondent has not presented anyevidence that anyone of the employees hired at thetransfer stationswas initially qualified to operatethe bucket loader. Rather, Emde, the Respondent'sofficial responsible for the transferstations,testifiedthat the first operators were given 3 days' instruc-tion in the operation of this equipment.In addition,an employee driver who was employed at the in-cinerator and subsequently hired at a transfer sta-tion testified without contradiction that he requiredno special training to operate the truck in the load-ing area and further testified that he did not seebucket loader operators receive special training.The Respondent has also argued that transferstation employees were hired for their capability ofbeing cross-trained on different equipment.The Re-spondent, however, has not explained why thenewly hired employees are better candidates forcross-training than former employees.Additionally,Emde admitted that even by the time of the hear-ing, approximately 4 months after the waste-trans-fer stations opened, a number of bucket loader op-erators had not been cross-trained because theylacked a chauffeur's license necessary to operatetractor-trailers on the road.The Respondent failedto explain why these employees, who apparentlyrequired both training on heavy equipment and li-censing for truckdriving, were more qualified thanformer employees for transfer station work.Thus, we find that the Respondent's failure torehireLocal 610-represented employees for thewaste-transfer station work arose from a desire toavoid employing individuals who were members ofor supported Local 610, and in order to evade itsbargaining obligationwith Local 610.10 Accord-ingly,we find that the Respondent's layoff and fail-ure to rehire its former employees violated Section8(a)(3).Having found that the layoff and refusal torehire violated Section 8(a)(3), we further find that10 The Respondent contends that there can be no finding that it violat-ed Sec.8(a)(3) by laying off and refusing to hire Local 610-representedemployees when there is no showing that the employees for whom theGeneral Counsel seeks a remedy actually applied for transfer-station jobsand were rejectedWe find no merit to this contention as we find Metz'request for the work and the approximately 20 grievances filed in con-nection with the transfer-station work sufficient to establish a claim toand application for the transfer-stationwork by Local 610-representedemployees. 532DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbut for the unlawful refusal to employ Local 610-represented employees, these employeeswouldhave constituted the majority of the Respondent'semployee complement at the waste-transfer sta-tions.We also find that in light of this majority, theRespondent was obligated to recognize Local 610as the representativeof thewaste-transfer stationemployees.See generallyLove'sBarbeque,245NLRB 78 (1979), enfd. in relevant part sub nom.Kallmann v. NLRB,640 F.2d 1094 (9th Cir. 1981).InLove's Barbeque,the Board directed a successoremployer to bargain with the union as the repre-sentative of its employees when the employer wasfound to have unlawfully refused to hire the prede-cessor'semployees because of their union affili-ation.The Board reasoned that but for the succes-sor employer's unlawful conduct,the union's ma-jority status would have survived the change in op-erations resultingfrom thesuccessor's takeover ofthe business.Accordingly, the Board concludedthat the successor was not entitled to set initialterms of employment without first consulting withthe union.Although thiscaseinvolves the same employer,rather than a successor, we find that the reasoningofLove's Barbequeis applicable here and supportsan order requiring the Respondent to bargain withtheUnion concerning the waste-transfer stationemployees.In fact,we view this as an even morecompelling case for a bargaining order thanLove'sBarbeque,because here the Respondent has an es-tablished bargaining relationshipwith the Union,and the transfer station employees constitute a sep-arate appropriate unit that is a substitute for a por-tion of the existing UDD unit represented by theUnion, i.e., the former incinerator employees."'That weare finding a new unit here separate fromthe existing unit does not make a bargaining orderinappropriate in these circumstances.Like the suc-cessor employer inLove's Barbeque,the Respond-ent sought through discriminatory hiring decisionsto use a change in operations to avoid bargainingi iThe General Counsel alleges in the amendment to the complaintthat the waste-transfer station employees constitute an appropriate unit.In its answer to the original complaint,the Respondent,as an affirmativedefense to the allegation that the transfer station employees were an ac-cretion,asserted that the waste-transfer employees were an appropriateunit.Moreover,in its brief to thejudge,the Respondent argued that thewaste-transfer station employees were an appropriate unit and,in its briefto the Board,argued that the General Counsel,by virtue of the com-plaint allegation,had conceded that the transfer station employees werean appropriate unit.Finally,the Respondent stipulated to the existence ofan appropriate unit of all transfer station employees,excluding officeclericals, professionals,and guards in connection with the petition filedby Local 682 in Case 14-RC-10125,which was subsequently withdrawn.In these circumstances,we find that the General Counsel and the Re-spondent are in agreement that the waste-transfer station employees con-stitute an appropriate unit and we find the unit to be appropriate.We alsofind it appropriate to direct the Respondent to bargain with the Union asthe representative of this separate appropriate unit.with the employees' representative. The Union'spresumption of majority status would have contin-ued had the laid-off incinerator and other UDDemployees been hired for the new transfer stationwork. As noted above, a representative of Local610 attempted unsuccessfully to discuss the transferstationwork with the Respondent, and the Re-spondent advised the Union to organize the trans-fer station employees if it wanted to representthem.We find that this refusal to recognize andbargain with the Union as the waste-transfer stationemployees'representative violated Section 8(a)(5)and (1) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order theRespondent to cease and desist and to take certainaffirmative action designed to effectuate the poli-cies of the Act.We shall order the Respondent to offer to all af-fected employees immediate reinstatement to thejobs for which they would have been reinstatedexcept for the unlawful conduct or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed, and make themwhole for any loss of earnings and benefits theymay have suffered as a result of the discriminationagainst them.Backpay shall be computed as inF.W. Woolworth Co.,90 NLRB 289 (1950),plus in-terest in the manner prescribedinNew Horizons forthe Retarded.12In addition,having found that the Respondentlaid off and thereafter refused to reinstate these em-ployees in order to avoid its obligations to recog-nize and bargainwith Local610,we shall alsoorder the Respondent to recognize and bargainwith Local 610 as the representative of a unit ofwaste-transfer station employees.'sCONCLUSIONS OF LAW1.By laying off and thereafter refusing to recallcertain of its employees because they were repre-sented by Local 610 and in order to discouragemembership in Local 610,the Respondent has vio-lated Section 8(a)(3) and (1) of the Act.2.By refusing to recognize and bargain withLocal 610 as the representative of all employeesemployed by the Respondent at its 71 AngelicaSouth and 4100 South First Street, St. Louis, Mis-is 283 NLRB 1173 (1987).is Thejudge's recommended Order includes a visitatonal clause. Wefind such a clause unnecessary in the circumstances here. SeeCherokeeMarine Terminal,287 NLRB 1080 (1988). GSX CORP. OF MISSOURIsouri(transfer station)facilities,excluding officeclerical and professional employees,guards, and su-pervisors as defined in theAct, theRespondent hasviolated Section 8(a)(5) and(1) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, GSX Corporation of Missouri, St.Louis,Missouri, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to recognize and bargain in goodfaithwithMiscellaneous Drivers, Helpers, HealthCare & Public Employees Union Local 610, affili-ated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO as the exclusive collective-bargain-ing representative of its employees in the followingappropriate unit:All employees employed at the 71 AngelicaStreet and 4100 South First Street, St. Louis,Missouri facilities,excluding office clerical andprofessional employees,guards, and supervi-sors asdefined in the Act.(b) Laying off and thereafter refusing to reinstateits employees who were employed in the unit rep-resented by the Union in order to discourage mem-bership in or support for the Union.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request, bargain collectively with theUnion as the exclusive representative of the Re-spondent's employees in the above unit, with re-spect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing isreached, embody itin a written agree-ment.(b)Offer to all employees employed in the unitrepresented by the Union who were laid off sincethe closingof the city-owned incinerators immedi-ate and full reinstatement to the jobs for whichthey would have been reinstated except for the Re-spondent's unlawful conduct or, if those positionsno longer exist,to substantially equivalent posi-tions,without prejudice to their seniority and otherrights and privileges previously enjoyed, discharg-ing if necessary any employees hired in their place.(c)Make these employees whole for any loss ofearnings and benefits suffered as a result of the dis-crimination against them,in the manner set forth inthe remedy section of the decision.533(d) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at itsSt.Louis,Missouri facilities copiesof the attached notice marked "Appendix."' 4Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby theRespondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintainedfor 60consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER CRACRAFT,concurring further.I adopt mycolleagues'finding that GSX violatedSection 8(a)(3) by laying off and refusing to rehireunit employees because they were represented byLocal 610.I also agreewith their finding that GSXviolated Section 8(a)(5) by refusing to recognizeand bargain with Local 610 as the representative ofthe employees at the work transferstations.Iconcur only to set out what I believeis anequallyviable legal rationale on which to base the 8(a)(5)finding.Respondent GSX recognized Local 610 as thebargaining representative of its employees at theobsolete incinerators as part of the UDD commer-cial-hauling bargaining unit.Whenthe incineratorsclosed,GSX began operating the waste-transferstations, used somewhat different operating meth-ods, restructured by setting up a new division forthe transfer stations, and employed a majority ofnonunit employees at the transfer stations. At issueiswhether the changes are sufficient to defeat thepresumption of continued majority support that tra-ditionally governs the relationship of a continuingemployer with a union.I agree with my colleaguesthat the changes are not legally significant.'14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."1My colleagues'reliance onLove's Barbeque,245 NLRB 78 (1979),and their analogy to successorship present a viable legal theory.Had an-other employer taken over Respondent's incinerator operations, hired amajority of the Respondent's incinerator employees, and converted oper-Continued 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe judge found that the waste-transfer stationemployees are an accretion to the existing UDDcommercial-hauling unit.Iagreewithmy col-leagues that the evidence fails to establish an accre-tion because the transfer station employees couldconstitute a separate appropriate unit.Accretionprinciples do not, however, go to the heart of thecase.The transfer stations are not an addition toGSX's operations but are a spinoff from the exist-ing unit or a substitutefor theobsolete incineratoroperations.As an alternative rationale I would findthat the existing unit including the transfer stationemployees remains an appropriate bargaining unitand that GSX is obligated to recognize and bargainwith Local 610 as the representative of the transferstation employees as part of the UDD commercial-hauling unit.Section 8(a)(5) of the Act requires an employerto bargain with a union as the exclusive representa-tive of all employees in the unit. The obligationdoes not automatically expire when corporate re-structuring or technological changes affect the jobsof an employee group.The employer's bargainingobligations depend on whether the changes are sosubstantial that inclusion of the affected employeesrenders the overall unit no longer appropriate. TheRespondent's changes are not that significant.BayShipbuilding Corp.,263NLRB 1133 (1982), enfd.721 F.2d 187 (7th Cir. 1983);Rice Food Markets,255 NLRB 884 (1981);Columbia Tribune PublishingCo., 201 NLRB 538 (1973), enfd. 495 F.2d 1384(8th Cir. 1974).2InRiceFood Markets,above, the employer com-pliedwith a state law mandating the removal ofliquorsalesfrom grocery stores by moving itsliquor sales to free-standing,adjacent stores andplacing the stores under the umbrella of a separate,subsidiary corporation. The Board found that Ricehad a continuing bargaining obligation in regard toitsspunoff alcoholic beverage operations. In sofinding the Board adopted Administrative LawJudge Welles' distinction (255 NLRB at 887) be-tween accretion and an employer's continuing obli-gation to represent a group of employees spunofffrom theexisting unit:In practical effect,there is a heavy burdenon a party seeking to prove"accertion" toshow that the group sought to be added to anexisting unit is an "accretion" within the mean-ing of the Board's longstanding use of thatations to the waste-transfer stations,successorshipwould be clear. As mycolleagues state,there is aneven morecompelling reasonto impose abargaining obligation when the same employer isinvolved.2 CfSterling Processing Corp.,291 NLRB208 (1988);Morton Develop-ment Corp.,287 NLRB 385 (1987), remanded sub nom.Hospital Employ-ees District 1199P Y. NLRB,864 F 2d 1096 (3d Cir. 1989)term.. . .When,as here, an employer at-tempts to justifyremoving aparticular group orgroups from the coverage of a collective-bar-gaining agreement or relationship,ithas theburden of showing that the group is sufficient-lydissimilarfrom the remainder of the unit soas to warrant that removal.InBay Shipbuilding Corp.,the Board found that theemployer had a continuing obligation to bargainwhen it changed from manual to computerized loftoperations,i.e.,design and layout operations.BayShipbuildingrelied onRice.Similarly, inColumbiaTribune,above, the Board held that conversionfrom hot type composition to cold type, i.e., photo-composition,impaired neither the appropriatenessof the unit nor the union's representative status. Iwould apply the principles of the above cases as analternative basis for concluding that GSX had acontinuing obligation to bargain with Local 610 asthe representative of the waste-transfer station em-ployees. The waste-transfer group is not sufficient-ly dissimilar from the incinerator group to warrantremoving them from the collective-bargaining unit.Although the majority of employees hired byGSX at the waste-transfer stations were new em-ployees, we have found that GSX violated Section8(a)(3) by refusing to employ laid-off unit employ-ees at the transfer stations.Thus, but for the8(a)(3)violations,a majority of the transfer stations' em-ployees would have been unit members. The waste-transfer employees are performing the same func-tion that the incinerator group previously per-formed. They continue to load centrally collectedtrash and haul it to landfills. As detailed in my col-leagues' decision,the skills and qualifications ofemployees in the waste-transfer group are similarto those in the obsolete incinerator unit. The differ-ence in skills and qualifications are not as markedas those between the manual and computerized loftoperations inBay Shipbuilding,above,or as greatas those between hot type and cold type composi-tion inColumbia Tribune,above. Finally, neitherthe relocation to nearby sites nor the creation of aseparate division for the waste-transfer stations islegally significant.The latterchange is less thanthe placement of the spunoff group under a differ-ent corporation inRice Food,above.Accordingly, for the above alternative reasons,aswell as the reasons statedby mycolleagues, Ifind that GSX violated Section 8(a)(5) by refusingto recognize and bargain with Local 610 as therepresentative of its employees at the waste-transferstations. GSX CORP.OF MISSOURI535APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLaborRelationsAct and hasordered us to postand abideby thisnotice.Section7 of theAct gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILLNOT lay off and refuse to reinstate orotherwise discriminate against you in order to dis-courage support for or membership in Miscellane-ous Drivers,Helpers,Health Care&Public Em-ployeesUnion Local610, affiliatedwith Interna-tional Brotherhood of Teamsters,Chauffeurs, War-ehousemen and Helpers of America,AFL-CIO.WE WILL NOTrefuse to recognize or bargain, onrequest,with Local610, the bargaining representa-tive of employees in the following appropriate unit:All employees employed at the 71 AngelicaStreet and 4100 South First Street,St.Louis,Missouri facilities,excluding office clerical andprofessional employees,guards, and supervi-sors as definedin the Act.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL,on request,bargain withLocal 610and put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the above bargaining unit.WE WILL offeremployees employed in the unitrepresentedby Local 610who were laid off sincethe closingof thecity-owned incinerators immedi-ate and full reinstatement to the jobsforwhichthey would have been reinstated except for our un-lawful conduct or,if those jobs no longer exist, tosubstantially equivalent positions,without prejudiceto their seniority or any other rights or privilegespreviously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits,less anynet interim earnings,plus interest.GSX CORPORATIONOF MISSOURIStephen D. Smith,Esq.,for the General Counsel.Timothy K. Kellett,Esq. (Armstrong,Teasdale,Kramer,Vaughan & Schlafly),of St.Louis,Missouri, for theRespondent.DECISIONSTATEMENT OF THE CASEWILLIAM A.GERSHUNY,Administrative Law Judge.A hearing was held in St. Louis, Missouri,on 18-20 No-vember 1986, on complaint issued 17 September 1986, asamended 14 November 1986, alleging a failure and refus-al to bargain with Teamsters Local 610, Charging Party;a failure and refusal to apply its contract with Local 610to its accreted waste disposal operations; and its discrimi-natory refusal to hire Local 610 members at these newfacilities, in violation of Section 8(a)(1), (3), and (5) ofthe Act.On the entire record,including my observation of wit-ness demeanor,Imake the followingFINDINGSOF FACT AND CONCLUSIONS OF LAWI.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent, engaged in the waste disposal business,is anemployer subject to the Act, and Teamsters Locals610 and 682 are labor organizations within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe original complaint alleges two distinct theories:one, that Respondent, in the summer of 1986, discrimina-torily laid off a number of its unit employees because oftheir membership in Local 610; the other,that Respond-ent refused to apply its labor agreement with Local 610to its newly established waste transfer stations, whichconstituted an accretion to the unit represented by Local610. By amendment of 14 November 1986, another relat-ed allegation was added;that Respondent refused to bar-gain with Local 610 at its newly established facilities.Briefs and reply briefs were filed by the parties. In ad-dition, the parties stipulated that General Counsel's Ex-hibits 25 and 26, a summary of personnel action and se-niority lists, be received in evidence.These exhibits, ac-cordingly,are received in evidence.Because I find and conclude that Respondent's new fa-cilities constitute an accretion to those operations cov-ered by its existing labor agreements with Local 610,that this contract must be applied to the new facilities,and that this contract contains detailed procedures forthe grievance and arbitration of all employee complaintsconcerning work assignments,job transfers,layoffs, andrates of pay,there is no need to resolve, in this proceed-ing, the alternative issues of discriminatory layoff and re-fusal to bargain.The grievance-arbitration procedures of 536DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe contract or the compliance stage of this proceeding, Ibelieve, can best deal with the complicated issues, notlitigated here, of which employees were entitled to trans-fer to the new facilities,to bump,and to be recalled.A. BackgroundRespondent,whichprovideswaste disposal servicesgenerally throughoutMissouri and Illinois,operatesthrough a number of bargaining units in theSt.Louisarea:one unit, representedby Teamsters Local682, per-formswaste-hauling servicesfromconstruction sites;three other units, twoof whichare represented byTeamstersLocal610, perform residential trash hauling;and its United Disposal unit,also representedby Team-stersLocal 610, coversincinerator operations as well ascommercial waste-hauling services.Theseunits are all in-cluded in Respondent'sUnited DisposalDivision.Onlythe last unit, i.e., the incinerator unit represented byLocal610, is involved here, exceptthat Teamsters Local682 filed a petition to represent the employees at twonew waste-transfer stations.It is these two new facilitiesthatGeneral Counsel claims constitute an accretion tothe incinerator unit.Prior to June 1986, Respondent'soperation at thecity's twoincinerators consisted of loading trucks withashes and hauling the ash to out-of-state landfills.Eachlocation operated on three shifts,withone unit laborerand one unitdriver per shift, fora total of 12 unit em-ployees.These twoincinerators were closed in June 1986for environmental reasons and,in theirplace, the citycontracted with Respondent to establish two waste-trans-fer station facilities at or near the incinerator sites. Rawtrash no longer was incinerated;rather it was dumped inwarehouse-likebuildings and loaded into Respondent'stractor-trailers for hauling to the same landfills.Since the closing of the incinerators,a number of em-ployees were laid off; some, along with new employees(many referred to Respondentby Local 682),were hiredfor thenew waste-transfer station operations.Respond-ent refuses to recognizeLocal610 as the bargaining rep-resentative of its transfer station employees and refusesto apply itsexisting contractwith Local 610. Grievanceshavebeenfiledunderthat contractby Local 610 onbehalf ofthe incinerator employees seeking enforcementof contract provisions concerning assignment of workand layoffs.Deferral to arbitration to resolve these con-tract issues,whichappear identical to the issues in thiscase, is not soughtby any party.B. Unit AccretionIn determining whether a group of employees is an ac-cretion to a preexisting unit, the Board has set forth anumber of factors to be considered: whether the twogroups share common management and supervision, par-ticularly as regards labor relations;the bargaining historybetween the parties;interchange between the groups; theintegration of the work of the new group with that ofthe existing bargaining unit;geographical proximity; sim-ilarity in wages, hours,and working conditions; and thesimilarity of skills and the type of work performed bythe new group to those of the existing group, with thislatter factor receiving the most emphasis.J.C.PenneyCo., 252 NLRB 424, 427 (1980).The recordfacts relevant to each of these criteria aresimple and largely undisputed.For both the UnitedDisposal unit and the new waste-transfer stations,the followingadministrative practiceswere the same:payroll data is forwardedto corporateheadquarters;the payrollis prepared by the samepayrollservice;maintenance of personnelfiles is governed bycorporatepolicy;compensation claims likewise are gov-erned by corporate-level policy;employment applicationforms are identical;United Disposal handbooksinitiallyweredistributedto employees at the waste stations; andnew handbooks,whenprepared,contained identical pro-visions concerningworkrules,personnel regulations, anddisciplinary procedures.There is strongevidenceof corporate-level control oflabor relations at both facilities.Supervisory personnelfrom the UnitedDisposal unit,who were toexercise nocontrol at the new waste-transfer stations,encouragedLocal682 to organize at the new facilities and solicitedreferralsfrom that local. One UnitedDisposal supervisorsolicited certain employees to make application for em-ployment.All this indicates a concerted labor relationspolicymanaged fromthe corporatelevel and a desire, ata level higher than the operating divisions,to begin oper-ations at the new facilitieswitha hand-pickedcomple-ment of employees.In addition,on one occasion, whenUnited Disposal drivers refused to cross apicketline at acustomer'sfacility,driverswere provided from thewaste-transfer facilities,despite the fact that the customerwas exclusivelyUnitedDisposal's.Two of the drivershad formerlybeenemployed in the UnitedDisposal unit.The officesof both operations are located in the samebuilding,United Disposal drivers were assigned to haulwaste from the transfer stations on an emergency basis,and United Disposal,on one occasion,provideda dispos-al container when the transfer facility needed one underitscontractwith the city. Moreover,there is a straightline operation involvingboth UnitedDisposal employeesand transfer station employees: the formerhaul waste tothe transferstation, their trucks arespottedinto unload-ing spotsby transferstation employees,and thewaste isthen hauledto landfills by transferstation drivers.There isno significant difference in the work per-formed byemployeesof the twooperations.Most aredrivers, operating rigswhich varyonly in dimension andconfiguration.Each of the vehicletypes has unloadingsystemswhich vary only inthe nature of the manualcontrols necessary to activate them.Drivers hired fromthe UnitedDisposal operation needed no special trainingto perform thiswork.Both operations require the tarpingof trucksand employee skills in this respect are identical.At the transfer stations,employees push the bulk wastewith rubber-tired bucket loaders, a piece of equipmentsimilar in operation to theforkliftused at the incinerator,except thatthe formeris state-of-the-art,withcomplexelectronic controls.There isno evidence that an experi-encedforklift operatorcannot easily be trained in the useof these controls.Drivers ateach operation dispose ofwaste at the identical landfills,are subject to identical GSX CORP. OF MISSOURI537work rules, and receive comparable pay. The requisite"close community of interest"is clearly present on thisrecord.Indeed,General Counsel's characterization of thetransfer station as "a substitute for work previously per-formed in the United Disposal Division bargaining unit"isan apt one. The transfer stations represent nothingmore than an improved method of performing the identi-cal work performed by employees in the United Disposalunit, akin to a change from typewriters to word proces-sors, from hand assembly to robotic assembly. At thetransfer stations,thewaste that is dumped,loaded,hauled,and dumped again is raw waste;at the inciner-ators, it was the burned residue of raw waste that wasloaded,hauled,and dumped.Therewas interchange of employees,as previously de-scribed:certain employees were "invited"to apply forpositions at the transfer stations;temporary work wasperformed by United Disposal employees at the transferstations;and transfer station drivers substituted forUnited Disposal drivers who refused to cross a picketline at a customer's facility.The operations are at nearly identical locations, withthe transfer stations sited at or near the abandoned incin-erators.The sourceof the incoming waste is identical,and the landfills at which the waste is dumped are thesame.Finally, the bargaining history, as reflected on thisrecord,supports a finding of accretion.Respondent has anumber of bargaining units representedby Local 610.WhenLocal682 was approached by Respondent and en-couraged to organize its employees at the new transferstations,Local 682 had serious doubt whether it shouldinfringe on Local 610's "jurisdiction."Local 610 mem-bers performed maintenance work on transfer station ve-hicles, and there is some evidence that, in the past, Local610 acquired jurisdiction over new operations.On this overwhelming record evidence, I find andconclude that the two waste transfer-stations constitutean accretionto the UnitedDisposal unit.REMEDYHaving found that Respondent violated Section 8(a)(1)and (5) of the Act, I will order Respondent to recognizeLocal 610 as the bargaining representative of its employ-ees at the two waste-transfer stations;to apply to suchemployees all the terms and conditions of its existing col-lective-bargaining agreementwith Local610 coveringthe United Disposal unit, including,but not limited to,those provisions concerning work assignments,seniority,hours of work, and classification and wage rates; to en-tertain and process all grievances filed by or on behalf ofemployees affected by Respondent's refusal to afford rec-ognition to Local 610 and to apply the existing laborcontract;and to make employees whole for any lossesthey may have sustained,with interest,by reason of Re-spondent's failure to so act.In addition,the recommend-ed Order will include a visitatorial clause, essential inthiscase because of the complex issues of employeeclaims to be resolved at the compliance stage of this pro-ceeding.[Recommended Order omitted from publication.]